 1                                                                  The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
                                          AT SEATTLE
10
     UNILOC 2017 LLC,
11
                                  Plaintiff,             Case No. 2:18-cv-01732-RSM
12
            v.                                           STIPULATION AND ORDER TO
13                                                       EXTEND THE DEADLINES FOR
     HTC AMERICA, INC.,                                  INVALIDITY AND
14                                                       NONINFRINGEMENT CONTENTIONS,
                                  Defendant.             AND OPENING AND REBUTTAL
15                                                       EXPERT REPORTS REGARDING
                                                         MARKMAN ISSUES
16

17

18                                             STIPULATION

19
            This Stipulation is entered into by and between Plaintiff Uniloc 2017 LLC and Defendant
20
     HTC America, Inc. by their respective counsels. The parties agree that the deadlines for Defendant’s
21
     invalidity and noninfringement contentions and the parties’ opening and rebuttal expert witness
22
     reports regarding Markman issues should be extended. Specifically, the parties respectfully request
23
     that (1) the deadline for Defendant’s invalidity and noninfringement contentions, currently December
24
     23, 2019, be extended to January 12, 2019; (2) the deadline for the opening expert reports regarding
25
     Markman issues, currently December 24, 2019, be extended to February 6, 2020; and (3) the deadline
26

27    STIPULATION AND ORDER TO EXTEND THE            1
      DEADLINES FOR INVALIDITY & NONINFRINGEMENT
28    CONTENTIONS, & OPENING & REBUTTAL EXPERT
                                                                         1420 Fifth Avenue, Suite 1400
                                                                         Seattle, W ashington 98101
      REPORTS REGARDING MARKMAN ISSUES                                   phone 206.516.3800 fax 206.516.3888

      (2:18-CV-01732-RSM)
 1 for rebuttal expert reports regarding Markman issues, currently January 27, 2020, be extended to

 2 March 6, 2020. These extensions will not affect the Court’s date for the Markman hearing on April

 3 24, 2020.

 4
     Dated: December 23, 2019                      Respectfully submitted,
 5
                                                    VINSON & ELKINS LLP
 6

 7                                                  /s/ Fred I. Williams
                                                    Fred I. Williams (pro hac vice)
 8                                                  fwilliams@velaw.com
                                                    Mario A. Apreotesi (pro hac vice)
 9                                                  mapreotesi@velaw.com
                                                    VINSON & ELKINS LLP
10
                                                    2801 Via Fortuna, Suite 100
11                                                  Austin, TX 78746-7568
                                                    512.542.8400 telephone
12                                                  512.542.8610 facsimile
13                                                  Todd E. Landis (pro hac vice)
14                                                  tlandis@velaw.com
                                                    VINSON & ELKINS LLP
15                                                  2001 Ross Avenue, Suite 3700
                                                    Dallas, TX 75201
16                                                  214.220.7700 telephone
                                                    214.220.7716 facsimile
17

18                                                  YARMUTH LLP

19                                                  Molly A. Terwilliger, WSBA No. 28449
                                                    mterwilliger@yarmuth.com
20                                                  YARMUTH LLP
                                                    1420 Fifth Avenue, Suite 1400
21                                                  Seattle, WA 98101
22                                                  206.516.3800 telephone
                                                    206.516.3888 facsimile
23
                                                    Attorneys for Defendant HTC America, Inc.
24

25

26

27    STIPULATION AND ORDER TO EXTEND THE           2
      DEADLINES FOR INVALIDITY & NONINFRINGEMENT
28    CONTENTIONS, & OPENING & REBUTTAL EXPERT
                                                                       1420 Fifth Avenue, Suite 1400
                                                                       Seattle, W ashington 98101
      REPORTS REGARDING MARKMAN ISSUES                                 phone 206.516.3800 fax 206.516.3888

      (2:18-CV-01732-RSM)
 1                                                VAN KAMPEN & CROWE PLLC

 2                                                Al Ven Kampen, WSBA No. 13670
                                                  1001 Fourth Avenue, Suite 4050
 3                                                Seattle, WA 98154
                                                  Telephone: (206) 386-7353
 4                                                Fax: (206) 405-2825
                                                  AVanKampen@VKClaw.com
 5
                                                  PRINCE LOBEL TYE LLP
 6
                                                  /s/ James J. Foster
 7                                                James J. Foster (pro hac vice)
                                                  Aaron S. Jacobs (pro hac vice)
 8                                                One International Place, Suite 3700
                                                  Boston, MA 02110
 9                                                Telephone: (617) 456-8000
                                                  Ajacobs@pricelobel.com
10                                                Jfoster@princelobel.com
11                                                Attorneys for Plaintiff Uniloc 2017 LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   STIPULATION AND ORDER TO EXTEND THE           3
     DEADLINES FOR INVALIDITY & NONINFRINGEMENT
28   CONTENTIONS, & OPENING & REBUTTAL EXPERT
                                                                      1420 Fifth Avenue, Suite 1400
                                                                      Seattle, W ashington 98101
     REPORTS REGARDING MARKMAN ISSUES                                 phone 206.516.3800 fax 206.516.3888

     (2:18-CV-01732-RSM)
 1
                                                   ORDER
 2
             Based on the foregoing stipulation of the parties, IT IS SO ORDERED that the deadline for
 3
     (1) Defendant’s invalidity and noninfringement contentions is January 12, 2020, (2) the opening
 4

 5 expert reports regarding Markman issues is February 6, 2020, and (3) the rebuttal expert reports

 6 regarding Markman issues is March 6, 2020.

 7                                     DATED this 30 day of December 2019
 8

 9

10
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    STIPULATION AND ORDER TO EXTEND THE            4
      DEADLINES FOR INVALIDITY & NONINFRINGEMENT
28    CONTENTIONS, & OPENING & REBUTTAL EXPERT
                                                                         1420 Fifth Avenue, Suite 1400
                                                                         Seattle, W ashington 98101
      REPORTS REGARDING MARKMAN ISSUES                                   phone 206.516.3800 fax 206.516.3888

      (2:18-CV-01732-RSM)
